Exhibit 10.2

CONSULTANCY AGREEMENT

Michael Culotta

This Consultancy Agreement (“Agreement”) is entered into by and between QHCCS,
LLC a Delaware corporation (“QHCCS”), and Michael Culotta (“Consultant”).

1.    Work to Be Performed. It is necessary and/or advisable to promote the
interests of QHCCS and associated entities that the Consultant provides ongoing
consulting services related to Financial matters for the Company as requested by
Tom Miller, CEO, and/or his designee.    Consultant is not entitled to this
Consultancy but for this offer by QHCCS.

2.    Term of Agreement. The term and services called for under this Agreement
shall commence on April 1, 2018, and expire on March 31, 2020, unless otherwise
mutually agreed by Consultant and QHCCS or there is a breach of this Agreement.
The hours worked on a daily or weekly basis shall be as mutually agreed upon
between Consultant and QHCCS.

3.    Terms of Payment. From April 1st 2018 to March 31st, 2020, QHCCS shall pay
Consultant $1,000 per month plus $250 per hour for work. Each monthly
installment shall be paid, in arrears, on the 1st business day of each month
following the month of service. The timing and amount of any payments are
subject to any deductions pursuant to Section 7.

4.    Reimbursement of Expenses. QHCCS shall reimburse Consultant for any
reasonable expenses paid or incurred by Consultant while traveling on behalf of
QHCCS pursuant to this Agreement. However, no expense shall be incurred on
behalf of or paid or reimbursed by QHCCS unless approved in advance by QHCCS.

5.    Payroll Taxes. QHCCS shall neither pay nor withhold federal, state, or
local income tax or payroll tax of any kind on behalf of Consultant or the
employees of Consultant. Consultant shall not be treated as an employee for the
services performed hereunder for federal, state, or local tax purposes.

6.    Workers’ Compensation. As an independent contractor, Consultant is not
eligible for workers’ compensation coverage.

7.     Independent Contractor Status; Post Employment Vesting and Benefits.
Consultant expressly represents and warrants to QHCCS that (i) Consultant is not
and shall not be construed to be an employee of QHCCS and that Consultant’s
status shall be that of an independent contractor for which Consultant is solely
responsible for his actions and inactions, (ii) Consultant shall not act as an
employee or agent of QHCCS, and (iii) Consultant is not authorized to enter into
contracts or agreements on behalf of QHCCS or to otherwise create obligations or
liabilities of QHCCS to third parties.

(a)    Consultant was an employee of QHCCS through March 31, 2018 and as such
participated in certain benefit arrangements. The parties acknowledge and agree
that as long as this Agreement shall remain in effect as provided in Section 2
of this Agreement, Consultant shall continue to vest in any previously granted
options and/or restricted stock in Quorum Health Corporation in accordance with
the vesting schedule applicable to any such options or restricted stock at the
time of grant and as amended and approved under this Consultancy Agreement.

(b)    As to Consultant’s medical/health insurance, the parties further
acknowledge and agree that the consideration of this Agreement contemplates that
Consultant will be eligible to continue current coverages under QHCCS
medical/health insurance plan



--------------------------------------------------------------------------------

for the life of this Agreement if desired by the Consultant. Consultant may
continue to enroll annually until the first to occur of Consultant (i) becoming
eligible for enrollment in the Medicare program, (ii) becoming eligible to
participate in a government (state or federal) sponsored program that has at
least comparable benefits and/or can be purchased at comparable cost as the
benefits made available hereunder, (iii) this Agreement ceases under the
provision in paragraph 2. above.

8.    Background Checks/Substance Abuse Screening. Consultant agrees that
implementation of this Agreement may require additional background checks (e.g.
regulatory databases, and criminal) and Substance screening at the discretion of
QHCCS. Consultant further agrees to any authorizations that are required by
QHCCS to perform any background checks or Substance screenings.

9.    Confidential Matters and Proprietary Information. Consultant recognizes
that during the course of performance of the Agreement, he may acquire knowledge
of confidential business information and/or trade secrets (“confidential
information”). Consultant agrees to keep all such confidential information in a
secure place and not to publish, communicate, use, or disclose, directly or
indirectly, for his/her own benefit or for the benefit of another, either during
or after performance of the Agreement, any such confidential business
information or trade secrets. Upon termination or expiration of this Agreement,
Consultant shall deliver all records, data, information, and other documents
produced or acquired during the performance of this Agreement, and all copies
thereof, to QHCCS. Such material shall remain the property of QHCCS. This
obligation of confidentiality shall not apply to information that is available
to the Consultant from third parties on an unrestricted basis. Consultant will
notify QHCCS immediately upon receipt of any subpoena or other legal process.

10.    Covenant Not to Compete; Non-Solicitation; Conflicts of Interest.
Consultant hereby covenants and agrees with QHCCS that commencing on the date
hereof and continuing through the term of this Agreement, Consultant will not
compete with any Quorum Health Corporation owned or leased facility as described
below, unless waived by the Chief Executive Officer in his or her sole
discretion, or designee, directly or indirectly, anywhere in the United States:

(a)    Accept an offer of employment, serve as a consultant in a same or similar
capacity as his current or previous position(s) with QHCCS, or act as an agent
for or as an officer, director, employee, or other representative of any
hospital, medical center, network, healthcare system or other healthcare
providers or facilities located within fifty (50) miles of a facility or
business that competes with any Quorum Health Corporation owned or leased
facility;

(b)    Interfere with, solicit, disrupt, or attempt to disrupt any past,
present, or prospective relationship, contractual or otherwise, between QHCCS
(or any other QHCCS affiliate) and any physician, supplier, or employee of QHCCS
(or any other QHCCS affiliate); or

(c)    Employ, solicit for employment, or advise or recommend to any other
person that they employ or solicit for employment, any employee of QHCCS (or any
other QHCCS affiliate).

In connection with the foregoing provisions of this Section 10, Consultant
represents that the limitations set forth herein are reasonable and properly
required for the adequate protection of QHCCS. If a judicial determination is
made that any of the provisions of this Section 10 constitutes an unreasonable
or otherwise unenforceable restriction against Consultant, the parties hereto
hereby agree that any judicial authority construing this Agreement shall modify
Section 10 hereof to the extent necessary to protect QHCCS’s interests, in
accordance with Section 13(c). The time period during which the prohibitions set
forth in this Section 10 shall apply shall be tolled and suspended as to
Consultant for a period equal to the aggregate quantity of time during which
Consultant violates such prohibitions in any respect.



--------------------------------------------------------------------------------

11.    Reports. Consultant, when directed, shall provide written reports with
respect to the services rendered thereunder.

12.    Liability and Indemnification. Consultant agrees to indemnify, hold
harmless, and defend QHCCS and its affiliates for, from, and against any claims,
demands, actions, settlements, judgments, costs, or damages, including
reasonable attorneys’ fees and court costs, arising out of or related to this
Agreement to the extent such claims, demands, actions, settlements, judgments,
costs, or damages relate to the negligence or intentional misconduct of
Consultant, his agents, representatives, and employees. This provision shall
apply during the term of this Agreement and shall survive the termination of
this Agreement.

13.    Miscellaneous.

(a)    Entire Agreement. Except for any award agreements evidencing grants of
any options or restricted stock in Quorum Health Corporation referred to in
Section 7, this Agreement constitutes the entire agreement between the parties
with respect to the subject matter hereof and supersedes all prior oral or
written agreements, if any, between the parties. Neither party has made any
representations that are not contained in this Agreement.

(b)    Amendment. This Agreement may be amended only in writing by an agreement
of the parties signed by Consultant and QHCCS and identified as an amendment to
this Agreement.

(c)    Severability. If any provision or part of any provision of this Agreement
is deemed to be unenforceable by a court of competent jurisdiction, then the
parties agree that such provision shall be severed from the Agreement and the
remainder of the Agreement shall remain in full force and effect. The parties
further agree that, to the extent a court of competent jurisdiction deems any
provision of this Agreement unenforceable, such court shall have the power to
modify the terms of the Agreement by adding, deleting, or changing in its
discretion any language necessary to make such provision enforceable to the
maximum extent permitted by law, and the parties expressly agree to be bound by
any such provision as reformed by the court.

(d)    Waiver. No waiver of any provisions of this Agreement shall be effective
unless the waiver is in writing and duly executed by Consultant and an Officer
of QHCCS.

(e)    Successors. This Agreement shall be binding upon and inure to the benefit
of the parties hereto and their respective heirs, executors, administrators,
personal representatives, successors, and assigns; provided, however, that
Consultant shall not have the right to assign this Agreement to any other party.

(f)    Choice of Law and Venue. This Agreement shall be governed by the laws of
the State of Tennessee without regard to the application of the conflicts-of-law
laws of the State of Tennessee or any other jurisdiction and without the benefit
of any rule of construction under which a contract is construed against the
drafter. Venue for any action arising out of or related to this Agreement shall
lie with the courts of competent jurisdiction located in Williamson County,
Tennessee, and/or, if jurisdiction lies therein, the United States District
Court for the Middle District of Tennessee, and Consultant agrees to submit to
the jurisdiction of such courts and waives any defense of lack of personal
jurisdiction.



--------------------------------------------------------------------------------

(g)     References. The heading and caption references of this Agreement are
provided for convenience only and are intended to have no effect in construing
or interpreting this Agreement. References to the male gender shall include
references to the female gender and vice versa, as applicable according to the
context; references to the singular tense shall include references to the plural
tense and vice versa, as applicable according to the context.

(h)    Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed to be an original document and all of which, taken
together, shall be deemed to constitute a single original document.

(i)    Notices. Any notice or other communications under this Agreement

shall be in writing, signed by the party making the same, and shall be delivered
personally or sent by certified or registered mail, postage prepaid, as follows:

 

   If to Consultant:   

Michael Culotta

2000 Midwood Street #2308

Franklin, TN 37067

   If to QHCCS:   

QHCCS, LLC

Attention: General Counsel

1573 Mallory Lane, Suite 100

Brentwood, TN 37027

All such notices shall be deemed given on the date personally delivered or, if
mailed, three days after the date of mailing.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of this 30th day of January, 2018.

 

CONSULTANT    QHCCS, LLC By: /s/ Michael Culotta                    By: /s/ Tom
Miller                      Michael Culotta          Tom Miller          Chief
Executive Officer

For convenience, this Agreement may

be signed and electronically

transmitted between the Parties and

be as effective as a signed, paper agreement.

  